




Exhibit (10-15)
THE GILLETTE COMPANY
EXECUTIVE LIFE INSURANCE PLAN




--------------------------------------------------------------------------------




THE GILLETTE COMPANY
EXECUTIVE LIFE INSURANCE PLAN
(as amended and restated effective as of July 1, 1990)
(with amendments adopted through December 15, 2003)




ARTICLE 1


ESTABLISHMENT AND PURPOSE


1.1. Establishment. This Plan was established January 1, 1988 and amended July
1, 1990. The Plan as set forth herein, unless otherwise stated, is effective and
applicable only for participants terminating active employment or retiring on or
after March 1, 2001.


1.2. Purpose. The purpose of the Plan is to provide life insurance protection
under a split-dollar arrangement as a benefit to certain executive employees of
the Employer, in order to encourage such employees to continue their employment
with the Employer, to reward such employees for their service with the Employer,
and to induce desirable persons to enter into the Employer's employ in the
future. The Plan amends the Prior Plan and the life insurance policies
thereunder to replace the life insurance protection provided to a Participant
under the Prior Plan with the life insurance protection provided under the Plan.


ARTICLE 2


DEFINITIONS


Except as otherwise provided, the following terms have the definitions
hereinafter
indicated whenever used in this Plan with initial capital letters:


2.1. Base Salary. “Base Salary” means a Participant's annualized base salary,
exclusive of overtime, bonuses and other compensation, in effect at the time of
the Participant's death or earlier Retirement. In the case of a Participant who
continues to be paid on the Employer's payroll following the Participant's
scheduled release date, the Participant's Base Salary shall be determined as of
such release date.


2.2. Beneficiary. “Beneficiary” means the person, persons, entity or entities
designated to be the recipient of the Participant's share of the proceeds of a
Policy in accordance with the terms of Section 5.4.


2.3. Committee. “Committee” means the Executive Life Insurance Plan Committee,
which shall be composed of the Senior Vice President-Administration and the
Treasurer of the Company.


2.4. Company. “Company” means The Gillette Company, a Delaware corporation, and
its successors and assigns.


2.5. Eligible Employee. “Eligible Employee” means an Employee who is selected by
the Committee to participate in the Plan.


2.6. Employee. “Employee” means any person who is or was before Retirement
employed by the Employer as an executive employee and satisfied the job grade,
officer status, employment status and/or other eligibility criteria, as set
forth in Appendix I.


2.7. Employer. “Employer” means the Company and its subsidiaries.


2.8. Enrollment Agreement. “Enrollment Agreement'' means the written agreement
entered into by




--------------------------------------------------------------------------------




the Company and an Eligible Employee pursuant to which such Eligible Employee
becomes a Participant in the Plan as of the date specified in such agreement.


2.9. Insurer. “Insurer” means the insurance company that provides life insurance
coverage on a Participant under the Plan or the insurance company to whom
application for such coverage has been made.


2.10. Participant. “Participant” means an Eligible Employee who is participating
in the Plan pursuant to an Enrollment Agreement.


2.11.  Plan. “Plan” means The Gillette Company Executive Life Insurance Plan as
set forth herein together with any and all amendments and supplements hereto.


2.12. Policy. “Policy” means, with respect to each Employee, any policy of
individual life insurance on the Employee's life which the Employer acquires or
otherwise utilizes pursuant to Article 5 to provide benefits under the Plan.


2.13. Policy Proceeds. “Policy Proceeds” means the aggregate amount payable by
the Insurer pursuant to the Policy to the Participant's Beneficiary and the
Employer upon the death of the Participant.


2.14.  Prior Plan. “Prior Plan” means The Gillette Company Executive Group Life
Insurance Plan which provided life insurance coverage through a group life
insurance contract issued by John Hancock Mutual Life Insurance Company.


2.15. Retirement. “Retirement” means termination of an Employee's employment
with the Employer, for reasons other than death, on or after the date the
Employee reaches the Employee's earliest retirement date under a retirement plan
sponsored by the Employer.


ARTICLE 3


PLAN RIGHTS AND OBLIGATIONS


The rights of Participants are set forth herein. Each Participant is bound by
the terms of the Plan. As a condition of participation in this Plan, an Eligible
Employee's participation in the Prior Plan and any other group life insurance
arrangement sponsored by the Employer shall terminate as of the date specified
in the Eligible Employee's Enrollment Agreement on which the Eligible Employee
becomes a Participant in the Plan.


ARTICLE 4


AMOUNT OF COVERAGE


4.1. Pre-Retirement Coverage. The amount of life insurance coverage to be
provided to a Participant while the Participant continues to be employed by the
Employer shall be equal to four times the Participant's Base Salary (coverage
rounded up, if necessary, to the next $1,000).


4.2. Post-Retirement Coverage. The amount of life insurance coverage to be
provided to a Participant after the Participant's Retirement shall be equal to
the Participant's Base Salary (coverage rounded up, if necessary to the next
$1,000).


4.3. Termination of Participation. Termination of a Participant's participation
hereunder will occur upon the earlier to occur of the following events: (1)
termination of the Plan or (2) termination of the




--------------------------------------------------------------------------------




Participant's employment with the Employer for reasons other than the
Participant's death or Retirement. Thereafter, the Participant shall have no
life insurance coverage under the Plan.


ARTICLE 5


POLICY OWNERSHIP AND RIGHTS


5.1. Introduction. The provisions of this Article establish certain rights and
obligations of the Employer and each Participant with respect to the Policy or
Policies used to provide benefits under the Plan. The terms of this Article
shall apply separately to each Participant.


5.2. Acquisition of Policy. The Employer shall apply for a Policy or Policies or
utilize an existing Policy or Policies to provide the Participant's benefits
under the Plan. The Employer and the Participant shall take all reasonable
actions (1) to cause the Insurer to issue the Policy, and (2) to cause the
Policy to conform to the provisions of this Plan. The Policy shall be subject to
the terms and conditions of this Plan.


5.3. Policy Ownership. The Employer shall be the sole and absolute owner of each
Policy, and may exercise all ownership rights granted to the owner thereof by
the terms of the Policy, except as may otherwise be provided herein.


5.4. Beneficiary Designation. The Participant shall select the Beneficiary to
receive the death benefit to which the Participant is entitled under Section 6.2
of the Plan, by specifying the same on a designation of beneficiary form
prescribed by the Committee. Upon receipt of such form, the Employer shall
execute and deliver to the Insurer the forms necessary to designate the persons
or entities selected by the Participant as the beneficiaries to receive the
death benefit to which the Participant is entitled under Section 6.2 of the
Plan. The Employer shall also be a named beneficiary in the Policy for any
remaining Policy Proceeds referred to in Section 6.2 of the P1an.


The Employer shall take all reasonable steps to cause the beneficiary
designation provisions of the Policy to conform to the provisions hereof. The
Employer shall not terminate, alter or amend the Participant's designation
without the express written consent of the Participant. The Employer shall not
be responsible for any loss or delay in transmitting the designation of
beneficiary information to the Insurer.


A Participant who has designated a beneficiary under the Prior Plan shall be
deemed to have selected such beneficiary as the Participant's Beneficiary under
this Plan. A Participant may change his or her Beneficiary from time to time by
execution of a designation of beneficiary form as provided above.


If the Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant or die prior to distribution
of the Participant's death benefit, then such death benefit shall be paid to the
Participant's estate (or, in the case of an assignment pursuant to Section 5.5,
to the Participant's assignee).


5.5. Assignment. An Employee shall have the right at any time to absolutely and
irrevocably assign all of the Employee's right, title and interest in and to
this Plan and any Policy which has been or may be acquired hereunder to an
assignee. This right shall be exercisable by the execution and delivery to the
Employer of a written assignment, on a form prescribed the Committee. Upon
receipt of such written assignment executed by the Employee and duly accepted by
the assignee thereof, the Employer shall consent thereto in writing, and shall
thereafter treat the Employee's assignee as the sole owner of all of the right,
title and interest in and to this Plan and in and to any Policy which has been
or may be acquired hereunder. Thereafter, the Employee shall have no right,
title or interest in and to this Plan or any Policy which has been or may be
acquired hereunder, all such rights being vested in and exercisable only by such
assignee, and any




--------------------------------------------------------------------------------




designation of Beneficiary made by the Employee prior to such assignment shall
be null and void. If an Employee has made an assignment under the Prior Plan,
such assignment shall be effective for purposes of this Plan.


ARTICLE 6


DEATH BENEFITS


6.1. Prompt Collection. Upon the death of a Participant, the Employer with the
cooperation of the Beneficiary, shall promptly take all action necessary to
initiate payment by the Insurer of the Policy Proceeds.


6.2. Division of Policy Proceeds. A death benefit equal to the amount of life
insurance coverage to which the Participant is entitled under Article 4 of this
Plan, if any, shall be paid directly from the Insurer to the Participant's
designated Beneficiary, and any remaining Policy Proceeds shall be paid to the
Employer.


6.3. Interest on Policy Proceeds. Any interest payable by the Insurer with
respect to a Beneficiary's share of the Policy Proceeds shall be paid to the
Beneficiary and any interest payable by the Insurer with respect to the
Employer's share of the Policy Proceeds shall be paid to the Employer.


6.4. Additional Payment if Insufficient Policy Proceeds. In the event that, at
the time of a Participant's death, the aggregate Policy Proceeds on Policies
covering the Participant, reduced by the outstanding balance of any indebtedness
incurred by the Employer and secured by the Policies (including any interest due
on such indebtedness), is less than the amount of life insurance coverage to
which the Participant is entitled under Article 4, the Employer shall pay
directly to the designated Beneficiary an additional amount equal, on an
after-tax basis, to the excess of such life insurance coverage over the
available Policy Proceeds.


ARTICLE 7


POLICY PREMIUMS


7.1. Payment of Premiums. The Employer shall pay the premiums on each Policy to
the Insurer on or before the due date or within the grace period provided
therein. Participants shall neither be required nor permitted to make
contributions to the Plan or additional premiums on any Policy.


7.2. Recovery by Employer. The Employer shall receive from the Policy Proceeds
of each Policy the amount thereof reduced by (i) the amount of life insurance
coverage paid from such Policy to the designated Beneficiary pursuant to Section
6.2, and (ii) the outstanding balance of any indebtedness incurred by the
Employer and secured by the Policy (including any interest due on such
indebtedness). In the event that, prior to the death of the Participant covered
by a Policy, the Employer surrenders the Policy to the Insurer, the Employer
shall receive the entire cash surrender value of the Policy reduced by (i) the
outstanding balance of any indebtedness incurred by the Employer and secured by
the Policy (including any interest due on such indebtedness), and (ii) the
amount, if any, transferred into another Policy.


ARTICLE 8


PLAN ADMINISTRATION


8.1. Named Fiduciary; Administration. The Committee is hereby designated as the
named fiduciary under this Plan. The named fiduciary shall have authority to
control and manage the operation and administration of this Plan, and it shall
be responsible for establishing and carrying out a funding policy and method
consistent with the objectives of this Plan. The Committee shall also have the
power to establish,




--------------------------------------------------------------------------------




adopt, or revise such rules, regulations, procedures and forms as it may deem
advisable for the administration of the Plan. The interpretation and
construction of the Plan by the Committee and any action taken thereunder, shall
be binding and conclusive upon all parties in interest. No member of the
Committee shall, in any event, be liable to any person for any action taken or
omitted to be taken in connection with the interpretation, construction or
administration of the Plan, so long as such action or omission to act is made in
good faith. (Members of the Committee shall be eligible to participate in the
Plan while serving as members of the Committee, but a member of the Committee
shall not vote or act upon any matter that relates solely to such member's
interest in the Plan as a Participant.)


8.2. Determination of Benefits. The Committee shall make all determinations
concerning eligibility to participate, rights to benefits, the amount of
benefits, and any other question under this Plan, in its discretion. Any
decision by the Committee denying a claim by a Participant or Beneficiary for
benefits under this Plan shall be stated in writing and delivered or mailed to
the Participant or Beneficiary. Such decision shall set forth the specific
reasons for the denial written in a manner calculated to be understood by the
Participant or Beneficiary. In addition, the Committee shall afford a reasonable
opportunity to the Participant or Beneficiary for a full and fair review of the
decision denying such claim.


ARTICLE 9


MISCELLANEOUS


9.1. No Contract of Employment. Nothing contained herein shall be construed to
be a contract of employment for any term of years, nor as conferring upon an
Employee the right to continue in the employ of the Company in any capacity.


9.2. Amendment and Termination of Plan. The Company, through action of the
Personnel Committee of its Board of Directors, may, in its sole discretion,
amend or terminate the Plan in whole or in part at any time. In addition,
without limiting the foregoing, the Committee shall have the power to amend the
Plan on behalf of the Company where such amendment would not result in a
material increase in the cost of the Plan for the Company. The Plan will also
terminate, without notice, upon the total cessation of the business of the
Company or upon the bankruptcy, receivership or dissolution of the Company.


9.3. Conflicting Provisions. In the event of a conflict between the provisions
of this Plan and the provisions of any collateral assignment, beneficiary
designation or other document related to a Policy, the provisions of the Plan
shall prevail.


9.4. Notice. Any notice, consent, or demand required or permitted to be given
under the provisions of this Plan shall be in writing, and shall be signed by
the party giving or making the same. If such notice, consent, or demand is
mailed, it shall be sent by United States certified mail, postage prepaid,
addressed to such party's last known address as shown on the records of the
Company. If notice, consent or demand is sent to the Company, it shall be sent
to: Senior Vice President of Administration, Prudential Tower Building, 39th
Floor, Boston, MA 02199. The date of such mailings shall be deemed the date of
notice, consent, or demand. Either party may change the address to which notice
is to be sent by giving notice of the change of address in the manner aforesaid.


9.5. Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts.


9.6. Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may




--------------------------------------------------------------------------------




require, the singular may be read as the plural and the plural as the singular.


9.7. Captions. The captions of the articles, sections, and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.


9.8. Validity. In the event any provision of this Plan is held invalid, void, or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.


9.9. Binding Effect. This Plan shall be binding upon, and inure to the benefit
of the Employer and its successors and assigns, and the Participants and their
successors, assigns, heirs, executors, administrators and beneficiaries.


IN WITNESS WHEREOF, the Company has caused this Plan to be executed on behalf of
the Company by its officer thereunto duly authorized, effective as of the date
and year first above written.




THE GILLETTE COMPANY




By: /s/ Lloyd b. Swaim___________
Title: Vice President and Treasurer


Date: March 13, 1992


[Reflects amendments executed
March 18, 1996, September 24,
1997, February 15, 2001 and
December 15, 2003]


 
 

--------------------------------------------------------------------------------



 












--------------------------------------------------------------------------------




THE GILLETTE COMPANY
EXECUTIVE LIFE INSURANCE PLAN
(as amended and restated effective as of July 1, 1990)
(with amendments effective through December 1, 2003)




APPENDIX I


ELIGIBILITY REQUIREMENTS FOR PARTICIPATION


Grade Level/Officer Status: Grade 25 or above, or holding any of the following
By-Law officer positions in The Gillette Company: Chairman of the Board, Chief
Executive Officer, President, Vice Chairman of the Board, Executive Vice
President, Senior Vice President, Vice President, Internal Auditor, Patent and
Trademark Counsel, or Secretary.


Employment Status: Full-time employee who is generally treated by The Gillette
Company as a United States employee for employment and benefit purposes.








